COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §

 IN RE: SHANNON MARK DOUTHIT,                     §                No. 08-09-00304-CR

                    Relator.                      §         AN ORIGINAL PROCEEDING

                                                  §                 IN MANDAMUS

                                                  §

                                                  §


        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Shannon Mark Douthit has filed a pro se petition for writ of mandamus requesting this Court

to order the Honorable Alex R. Gonzalez, Judge 83rd District Court of Presidio County, the

Honorable Kenneth DeHart, Judge 394th District Court of Presidio County, and the Honorable Curt

F. Steib, Senior District Judge, to vacate Relator’s murder conviction.

       In order to obtain relief through a writ of mandamus, a relator must establish: (1) no other

adequate remedy at law is available; and (2) that the act he seeks to compel is ministerial. State ex

rel. Young v. Sixth Judicial Dist. Court of Appeals At Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007). An act is ministerial if it does not involve the exercise of any discretion. State ex rel.

Hill v. Court of Appeals for Fifth District, 34 S.W.3d 924, 927 (Tex. Crim. App. 2001). Based on

the petition and record provided, Mr. Douthit has not demonstrated he is entitled to mandamus relief.

See TEX . R. APP . P. 52.8. We therefore deny Relator’s request.



                                               GUADALUPE RIVERA, Justice
January 13, 2010

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)